

114 S934 IS: Phantom Fuel Reform Act
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 934IN THE SENATE OF THE UNITED STATESApril 14, 2015Mr. Flake (for himself and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the renewable fuel program under section 211(o) of the Clean Air Act to require the
			 cellulosic biofuel requirement to be based on actual production, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Phantom Fuel Reform Act.
		2.Cellulosic
			 biofuel requirement
			(a)Provision of
 estimate of volumes of cellulosic biofuelSection 211(o)(3)(A) of the Clean Air Act (42 U.S.C. 7545(o)(3)(A)) is amended—
 (1)by striking Not later than and inserting the following:
					
						(i)In
 generalNot later than;
				and
 (2)by adding at the end the following:
					
						(ii)Estimation
				method
							(I)In
 generalIn determining any estimate under clause (i), with respect to the following calendar year, of the projected volume of cellulosic biofuel production (as described in paragraph (7)(D)(i)), the Administrator of the Energy Information Administration shall—
 (aa)for each cellulosic biofuel production facility that is producing (and continues to produce) cellulosic biofuel during the period of January 1 through October 31 of the calendar year in which the estimate is made (in this clause referred to as the current calendar year)—
 (AA)determine the average monthly volume of cellulosic biofuel produced by such facility, based on the actual volume produced by such facility during such period; and
 (BB)based on such average monthly volume of production, determine the estimated annualized volume of cellulosic biofuel production for such facility for the current calendar year; and
 (bb)for each cellulosic biofuel production facility that begins initial production of (and continues to produce) cellulosic biofuel after January 1 of the current calendar year—
 (AA)determine the average monthly volume of cellulosic biofuel produced by such facility, based on the actual volume produced by such facility during the period beginning on the date of initial production of cellulosic biofuel by the facility and ending on October 31 of the current calendar year; and
 (BB)based on such average monthly volume of production, determine the estimated annualized volume of cellulosic biofuel production for such facility for the current calendar year.
									(II)Total
 productionAn estimate under clause (i) with respect to the following calendar year of the projected volume of cellulosic biofuel production (as described in paragraph (7)(D)(i)), shall be equal to the total of the estimated annual volumes of cellulosic biofuel production for all cellulosic biofuel production facilities described in subclause (I) for the current calendar year..
				(b)Reduction in
 applicable volumeSection 211(o)(7)(D)(i) of the Clean Air Act (42 U.S.C. 7545(o)(7)(D)(i)) is amended—
 (1)in the first sentence, by striking based on the and inserting using the exact; and
 (2)in the second sentence— (A)by striking may and inserting shall; and
 (B)by striking same or a lesser volume and inserting same volume.
 (c)Definition of cellulosic biofuelSection 211(o)(1)(E) of the Clean Air Act (42 U.S.C. 7545(o)(1)(E)) is amended— (1)by striking The term and inserting the following:
					
 (i)In generalThe term; and (2)by adding at the end the following:
					
 (ii)ExclusionsThe term cellulosic biofuel does not include any compressed natural gas, liquefied natural gas, or electricity used to power electric vehicles that is produced from biogas from—
 (I)a landfill; (II)a municipal wastewater treatment facility digester;
 (III)an agricultural digester; or (IV)a separated municipal solid waste digester..
				(d)Regulation of cellulosic and advanced fuel pathways
 (1)In generalThose provisions of the final rule of the Administrator of the Environmental Protection Agency entitled Regulation of Fuels and Fuel Additives: RFS Pathways II, and Technical Amendments to the RFS Standards and E15 Misfueling Mitigation Requirements (79 Fed. Reg. 42128 (July 18, 2014)) relating to existing and new cellulosic biofuel pathways under the renewable fuel standard under section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) and that conflict with the amendments made by subsection (c) shall have no force or effect.
 (2)ReissuanceThe Administrator of the Environmental Protection Agency shall reissue the rule described in paragraph (1) to conform the rule to the amendments made by subsection (c).
 (e)Cellulosic biofuel mandateIn section 211(o)(2)(B)(i) of the Clean Air Act (42 U.S.C. 7545(o)(2)(B)(i)), in the table following subclause (III), strike the applicable volume of cellulosic biofuel (in billions of gallons) relating to calendar year 2014.